George, C. J.,
delivered the opinion of the court.
In Wooten v. Gwin, 56 Miss. 422, the three judges of this court differed as to the true construction of the agricultural lien law (Acts 1876, p. 109), so far as relates to the liability of parties buying or receiving a part of the crop on which the landlord had a lien for his rent. Chalmers, J., thought a purchaser of the crop was liable for its value, whether he had notice or not of the lien. Simrall, C. J., thought the liability did not exist unless the purchaser had notice ; and Campbell, J., denied that any remedy existed except that pointed out in the statute, which could only be made effectual by a seizure of the *826crop. In this case it is shown by the evidence that the purchaser had notice, or, what is the same thing, had reasonable ground to believe that the landlord’s lien for rent was unpaid when he purchased the cotton. He admits he knew that the landlord had a lien at one time on the cotton. Knowing this, he was bound to see before he purchased it that the lien had been discharged. Under the opinion of the majority of the judges in the above case, he was liable. Whether I should concur with Simrall, C. J., in restricting the purchaser’s liability to a case where he had notice, or with Chalmers, J., need not be stated until the case arises in which the expression of an opinion may be necessary.

Judgment reversed and a new trial granted.